DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 4/6/2022 is acknowledged.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/946,945, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The prior-filed application makes no mention of an “initial setting” as claimed in claims 11-12, 15-16, 19-20, and 23.  While an “initial setting” on its own may be inherent, an “initial setting” that is a multiple-stop filter (claims 11, 15, 19, and 23)  and an “initial setting” that is three stops (claims 12, 16, 20, and 23) is not.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12, 15-16, 19-21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 11, it states that the initial setting of the filter is a multiple-stop filter.  It is unclear what this is intended to mean.  Specifically, an initial setting for a filter cannot be the filter itself.  Multiple-stop filter describes the type of filter and not a value of an initial setting of the filter.  Therefore, it is unclear to one of ordinary skill what the initial setting of the filter actually is.  For the purpose of examination, it is assumed that this claim intends to state that the filter is a multiple stop filter.

Regarding claim 12, it states that the initial setting of the filter is at least three stops.  However, the term “stop” as known to the examiner and as described in https://www.picturecorrect.com/tips/what-are-stops-in-digital-camera-settings/ is a value that is relative to a reference value.  For example a value can be increased or decreased by three stops.  However, it is unclear what a value of three stops would be just as a value of +3 would be unclear.  In other words, without a reference value, it is unclear what a value of three stops is.  For the purpose of examination, it is assumed that this claim intends to state that the initial setting is increased by three stops.

Regarding claim 15, it recites similar limitations to claim 11 and is therefore rejected for the same reasons as stated above (see claim 11).

Regarding claim 16, it recites similar limitations to claim 12 and is therefore rejected for the same reasons as stated above (see claim 12).

Regarding claim 19, it recites similar limitations to claim 11 and is therefore rejected for the same reasons as stated above (see claim 11).

Regarding claim 20, it recites similar limitations to claim 12 and is therefore rejected for the same reasons as stated above (see claim 12).

	Regarding claim 21, it depends from claim 20 and therefore it is rejected for the same reasons as stated above (see claim 20). 

Regarding claim 23, it states that the initial setting of the filter is a multiple-stop filter of at least three stops.  It is unclear what this is intended to mean.  Specifically, an initial setting for a filter cannot be the filter itself.  Multiple-stop filter describes the type of filter and not a value of an initial setting of the filter.  Therefore, it is unclear to one of ordinary skill what the initial setting of the filter actually is.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al. (US 2012/0062845 A1) hereinafter referenced as Davis.

Regarding claim 4, Davis discloses A camera system comprising:
an image sensor (164; [0096]; fig. 16A);
at least one lens (162) in front of the image sensor; and
a variable light-transmissive filter (161) in front of the image sensor (fig. 16A), the variable light-transmissive filter capable of increasing its light-transmissive properties from a non-opaque, light-transmissive initial setting by at least one stop during an exposure of the image sensor ([0096]-[0097]; fig. 7A).

Regarding claim 5, Davis discloses everything claimed as applied above (see claim 4), in addition, Davis discloses, wherein the variable light-transmissive filter (161) is in front of the at least one lens (162; fig. 16A). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Ichikawa et al. (US 2004/0119872 A1) hereinafter referenced as Ichikawa.

Regarding claim 6, Davis discloses everything claimed as applied above (see claim 5), however, Davis, fails to explicitly disclose the light-transmissive filter is removable secured to the lens.  However, the examiner maintains that it was well known in the art to provide this, as taught by Ichikawa. 
In a similar field of endeavor, Ichikawa discloses wherein the variable light-transmissive filter (7B) is removably secured to the at least one lens ([0042]; fig. 7).
Davis teaches a variable light-transmissive filter provided in front of a lens.  Ichikawa teaches a light-transmissive filter which is detachable secured to the front of the lens.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pasting layer of Ichikawa to the light transmissive filter of Davis to achieve the predictable result of holding the filter in place while photographing.


	
Claim(s) 7 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Ichikawa further in view of Shintani et al. (US 2013/0258179 A1) hereinafter referenced as Shintani.

Regarding claim 7, Davis and Ichikawa, the combination, discloses everything claimed as applied above (see claim 6), in addition, Davis discloses, wherein the variable light-transmissive filter (161) is electronically connected to [the camera] (164; via sync cable 165; fig. 16). 
However, the combination, fails to explicitly disclose the light-transmissive filter is electronically connected to an external flash connector.  However, the examiner maintains that it was well known in the art to provide this, as taught by Shintani. 
In a similar field of endeavor, Shintani discloses wherein [an accessory] is electronically connected to an external flash connector (180; [0056]; Multiple accessories are selectively attachable to the hot shoe.  One of the accessories is a flash.  Therefore, the hot shoe can be considered an external flash connector).
The combination teaches a variable light-transmissive filter connected to a camera via a cable.  Shintani teaches a plurality of accessories including a flash connected to a camera via a hot shoe.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the cable connection of the combination with a universal hot shoe as disclosed in Shintani to achieve the predictable result of allowing multiple different accessories to be attached to a single connector and therefore save space.

Regarding claim 18, Davis discloses A camera accessory (161; fig. 16A) comprising:
a shutter (161) configured to be [in] front of a lens of a camera, the shutter including a variable light-transmissive filter capable of increasing its light-transmissive properties from a non-opaque, light-transmissive initial setting by more than one stop, wherein the shutter is configured to increase its light-transmissive properties ([0096]-[0097] based upon receiving a signal to flash from the camera (Synchronization signal; [0097]; As the claim is directed to the camera accessory and not the camera, the claim only requires that the accessory is capable of receiving a signal to vary the light-transmissivity.  How the camera identifies the signal is a feature of the camera which is not positively claimed.); and
a cable (165) configured to be connected to…the camera (164).
However, Davis, fails to explicitly disclose that the shutter is secured to the front lens of the camera.  However, the examiner maintains that it was well known in the art to provide this, as taught by Ichikawa. 
In a similar field of endeavor, Ichikawa discloses a [light-transmissive filter] (7B; fig. 7) configured to be secured to a front of a lens (4) of a camera (2; [0042]).
Davis teaches a variable light-transmissive filter provided in front of a lens.  Ichikawa teaches a light-transmissive filter which is detachable secured to the front of the lens.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pasting layer of Ichikawa to the light transmissive filter of Davis to achieve the predictable result of holding the filter in place while photographing.
However, the combination, fails to explicitly disclose the cable is connected to a hot shoe of the camera.  However, the examiner maintains that it was well known in the art to provide this, as taught by Shintani. 
In a similar field of endeavor, Shintani discloses a hot shoe (180) of the camera (100; fig. 1).
The combination teaches a camera wherein a cable is used to connect the camera body (Davis 164) and drive system (Davis 163) which is in turn connected by a cable to a light-transmissive filter (Davis 161).  Shintani teaches a hot shoe connector for connecting accessories to a camera.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the cable between the drive system (Davis 163) and camera body (Davis 164) with a hot shoe to achieve the predictable result of allowing for multiple accessories to be connected to the camera via a single connector.  After the proposed combination, the cable between the light-transmissive filter (Davis 161) and drive system (Davis 163) will be ultimately connected to the hot shoe connection between the drive system (Davis 163) and camera body (Davis 164).

Regarding claim 19, Davis, Ichikawa, and Shintani, the combination, discloses everything claimed as applied above (see claim 18), in addition, Davis discloses, wherein the non-opaque, light-transmissive initial setting is a multiple-stop filter (fig. 7A).

Regarding claim 20, Davis, Ichikawa, and Shintani, the combination, discloses everything claimed as applied above (see claim 19), in addition, Davis discloses, wherein the non-opaque, light-transmissive initial setting is at least three stops (fig. 7A; As the three stops are never referenced with respect to a another value, any setting can be considered three stops from another setting. See 112(b) rejection above). 
 
Regarding claim 21, Davis, Ichikawa, and Shintani, the combination, discloses everything claimed as applied above (see claim 20), in addition, Davis discloses, wherein the shutter is configured to increase its light-transmissive properties by multiple stops (fig. 7A) based upon receiving the signal to flash from the camera (Synchronization signal; [0097]; As the claim is directed to the camera accessory and not the camera, the claim only requires that the accessory is capable of receiving a signal to vary the light-transmissivity.  How the camera identifies the signal is a feature of the camera which is not positively claimed.). 



Allowable Subject Matter
Claims 8-10, 13-14, and 17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 8, the prior art of record fails to disclose that the shutter is secured to a front of a lens of the camera and is connected by a cable to a battery pack which is connected to a hot shoe of the camera.

Regarding claims 9-10,13-14, and 17, they depend from claim 8 and therefore contain allowable subject matter for the same reasons as stated above (see claim 8).


Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 22, the prior art of record fails to disclose that the filter increases its light-transmissive properties based upon receiving a signal to flash.

	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Karasawa (US 2015/0015977 A1) teaches a lens cap type light filter (fig. 1).

Davis (US 2014/0300805 A1) teaches variable light-transmissive filter (102; fig. 1A) capable of increasing its light transmissive properties during exposure ([0053]; fig. 2).

Meng (EP 2 752 697) teaches an ND filter which can be screwed on to the front of a lens of a camera (fig. 3; [0011]).

Takai (US 2012/0257097 A1) teaches an ND filter which can be removably attached to a camera (figs. 8-9; [0079]).

Mitsuhashi et al. (US 2010/0259824 A1) teaches an ND filter which can be removably attached to a camera ([0062]; figs. 1, 4).

Horie (JP 2009-258618) teaches a filter device (206; fig. 1) which is connected to a camera so as to be in front of the camera lens (220).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/           Primary Examiner, Art Unit 2696                                                                                                                                                                                             	6/2/2022